                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION


 RICARDO PARSON,

        Plaintiff,                                           CIVIL ACTION FILE NO.

 V.

 ABSOLUTE HOME AND COMMUNITY                                 JURY TRIAL DEMANDED
 SERVICE, INC.,

        Defendant.


                                         COMPLAINT

       COMES NOW Plaintiff, Ricardo Parson (“Plaintiff” or “Mr. Parson”), by and through

undersigned counsel, The Kirby G. Smith Law Firm, LLC, and hereby files this Complaint

against the Defendant Absolute Home and Community Service, Inc. (“Defendant” or “Absolute

Home”), stating as follows:

                                           I. PARTIES

1.     Plaintiff is a citizen of the United States and a resident of Wilson County, NC.

2.     Defendant is a corporation registered to conduct business in the State of North Carolina.

3.     Defendant may be served through its registered agent, Ms. Eunice Modilim, located at

1140 Benson Rd, Ste 201, Garner, NC 27529.

                              II. JURISDICTION AND VENUE

4.     This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 over Counts I-II

of this Complaint, which arises out of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”).

5.     This Court has jurisdiction over the parties of this action because a substantial portion of



            Case 5:21-cv-00285-FL Document 1 Filed 07/06/21 Page 1 of 6
the employment practices described herein took place in Wake County, North Carolina.

6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391.

7.     Plaintiff was an employee of Defendant under FLSA.

8.     Defendant’s employees, including Plaintiff, routinely handled or otherwise worked on

goods or materials that had been moved in interstate commerce.

9.     Defendant’s enterprise has an annual gross volume of sales of at least $500,000.

10.    Defendant is subject to the requirements of the FLSA.

                                      III. FACTUAL ALLEGATIONS

11.    Plaintiff worked for Defendant as a Group Home Manager in Garner, NC.

12.    As the Group Home Manager, Plaintiff was primarily responsible for administering

medications and meals to patients in the home.

13.    Plaintiff also assisted patients who needed to attend a medical appointment, either in

person or via video teleconference.

14.    Plaintiff did not have any supervisory authority, and he did not exercise discretion with

respect to matters of significance.

15.    Upon information and belief, a substantial portion of the medications Plaintiff

administered were manufactured out of state and sold through interstate commerce.

16.    Defendant provided Plaintiff a landline to use as part of his job.

17.    Upon information and belief, the landline was manufactured out of state and sold through

interstate commerce.

18.    Plaintiff used an LG Stylo 5 Sprint cell phone as part of his job.

19.    The cell phone was manufactured out of state and sold through interstate commerce.

20.    Plaintiff used a computer and a printer for his position, both of which were manufactured




           Case 5:21-cv-00285-FL Document 1 Filed 07/06/21 Page 2 of 6
out of state and sold through interstate commerce.

21.       From July 3, 2019, until November 7, 2020, Plaintiff lived in the Group Home facility

and was on-duty for 16 hours per day, 7 days per week.

22.       During that same timeframe, Plaintiff was paid a lump sum of $1,000 every two (2)

weeks, regardless of how many hours Plaintiff worked in excess of 40 each week.

23.       If Plaintiff worked less than 40 hours, his pay was decreased by $12.50 per hour.

24.       In October 2020, Plaintiff filed a complaint with the United States Department of Labor

stating that he was not being paid overtime.

25.       On or around December 2, 2020, Defendant terminated Plaintiff.

26.       On March 4, 2021, the Department of Labor found that Defendant violated Plaintiff’s

FLSA rights.

                                     IV. CLAIM FOR RELIEF

                                              COUNT I

                                   FLSA: UNPAID OVERTIME

27.       Plaintiff incorporates by reference paragraphs 1-26 of his Complaint as if fully set forth

herein.

28.       Defendant is subject to FLSA coverage as an enterprise engaged in commerce with

annual gross volume of sales not less than $500,000.

29.       Plaintiff was an employee of Defendant.

30.       Plaintiff worked an average of 72 hours per week that qualified as “overtime” under the

FLSA.

31.       Plaintiff was not paid for any time worked beyond 40 hours per week.

32.       Plaintiff is entitled to one and one-half times her regular rate for each hour of overtime




             Case 5:21-cv-00285-FL Document 1 Filed 07/06/21 Page 3 of 6
worked.

33.       Defendant willfully failed to pay Plaintiff any amount for her overtime hours.

                                             COUNT II

                                      FLSA: RETALIATION

34.       Plaintiff incorporates by reference paragraphs 1-26 of his Complaint as if fully set forth

herein.

35.       Defendant is subject to FLSA coverage as an enterprise engaged in commerce with

annual gross volume of sales not less than $500,000.

36.       Plaintiff was an employee of Defendant.

37.       Plaintiff engaged in protected activity under FLSA when she filed a complaint with the

Department of Labor.

38.       The temporal proximity between Plaintiff’s protected activity and his termination

supports a finding of causation.

                                      PRAYER FOR RELIEF

          WHEREFORE, Plaintiff prays that this Honorable Court grant the following relief:

             a. Trial by jury;

             b. A finding that Defendant violated Plaintiff’s rights as set forth herein;

             c. All unpaid overtime plus interest, liquidated damages, reasonable attorney fees,

                 and costs in accordance with the FLSA; and

             d. Any other relief this Court deems proper and just.



                     Respectfully submitted this 6th day of July, 2021.

                                               THE KIRBY G. SMITH LAW FIRM, LLC




             Case 5:21-cv-00285-FL Document 1 Filed 07/06/21 Page 4 of 6
                                   /s/Alexander C. Kelly
                                   Alexander C. Kelly
                                   North Carolina Bar No. 49308
                                   Attorney for Plaintiff


THE KIRBY G. SMITH LAW FIRM, LLC
111 N. Chestnut St.
Suite 200
Winston-Salem, NC 27101
T: (704) 729-4287
F: (877) 352-6253
ack@kirbygsmith.com




        Case 5:21-cv-00285-FL Document 1 Filed 07/06/21 Page 5 of 6
                                       JURY DEMAND

     Plaintiff requests a jury trial on all questions of fact raised by this Complaint.



     Respectfully submitted this 6th day of July, 2021.

                                            THE KIRBY G. SMITH LAW FIRM, LLC


                                            /s/Alexander C. Kelly
                                            Alexander C. Kelly
                                            North Carolina Bar No. 49308
                                            Attorney for Plaintiff


THE KIRBY G. SMITH LAW FIRM, LLC
111 N. Chestnut St.
Suite 200
Winston-Salem, NC 27101
T: (704) 729-4287
F: (877) 352-6253
ack@kirbygsmith.com




         Case 5:21-cv-00285-FL Document 1 Filed 07/06/21 Page 6 of 6
